Title: From George Washington to Philip Van Cortlandt, 25 August 1781
From: Washington, George
To: Van Cortlandt, Philip


                        
                            Sir,
                             25 August 1781
                        
                        You will take charge of the Clothing, the Boats, Intrenching Tools, and such other Stores as shall be
                            committed to your Care by the Quarter Master General: With these you are to proceed (in the Order they are mentioned) to
                            Springfield, by the way of Suffern’s, Pompton, the two Bridges and Chatham.
                        When you arrive at Springfield you will put yourself under the Orders of Majr Genl Lincoln, or any other
                            (your Senr) officer commandg at that place. You will also, if occasion should require it alter the above Route agreeably
                            to Orders from either Major Genl Lincoln or the Quarter M. Genl.
                        You will be particularly careful to collect all your Men that are in a proper condition to march and will use
                            your best endeavours to prevent desertion. Given at Kings ferry this 25 Day of Augt 1781.
                        
                            G. Washington
                        
                    